FILED
                                                                             Sep 18 2020, 8:31 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEES
      Douglas K. Walker                                          John E. Hughes
      Law Office of David Gladish, P.C.                          Kevin G. Kerr
      Highland, Indiana                                          Hoeppner Wagner & Evans LLP
                                                                 Merrillville, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      DSG Lake, LLC,                                             September 18, 2020
      Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                                 20A-PL-370
              v.                                                 Appeal from the Porter Superior
                                                                 Court
      John Petalas, Individually and as                          The Honorable Jeffrey W. Clymer,
      the Lake County Auditor, and                               Judge
      Lake County, Indiana,                                      Trial Court Cause No.
      Appellees-Defendants                                       64D02-1711-PL-10435




      Crone, Judge.


                                              Case Summary
[1]   In 2010, the Lake County Board of Commissioners executed a contract with

      DSG Lake, LLC, pursuant to which DSG reviewed all property tax deductions

      claimed over the past ten years, collected any improper deductions, and

      retained a percentage as compensation. The contract was renewed annually

      Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                           Page 1 of 26
      through 2016. In the meantime, a dispute arose between DSG and various

      state and local officials regarding the appropriate lookback period. A draft

      contract renewal for 2017 was not approved by the Commissioners.


[2]   In 2017, DSG filed a complaint against Lake County and Lake County Auditor

      John Petalas (collectively Appellees), alleging breach of contract and intentional

      interference with DSG’s business and contractual relationships. The trial court

      entered summary judgment for Petalas on all of DSG’s claims. DSG filed a

      motion for partial summary judgment as to the lookback period, which the trial

      court denied. The County filed a motion for summary judgment, which the

      trial court granted on the basis that it lacked subject matter jurisdiction to

      decide DSG’s claims. DSG now appeals these rulings. We affirm the entry of

      summary judgment for Petalas and the denial of partial summary judgment for

      DSG, and we reverse the entry of summary judgment for the County and

      remand with instructions to dismiss DSG’s claims against the County for lack

      of subject matter jurisdiction.


                                  Facts and Procedural History 1
[3]   The relevant facts are undisputed. In 2009, the legislature enacted Indiana

      Code Section 6-1.1-36-17, which allows counties to pursue the collection of

      ineligible homestead property tax deductions; at that time, the statute did not




      1
       Our review has been significantly hampered by both sides’ argumentative statements of fact. Appellees
      have filed motions to strike DSG’s amended brief and amended reply brief, which we deny by separate order.

      Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                          Page 2 of 26
specify a lookback period. On September 15, 2010, a contract was executed “by

and between” DSG and the Commissioners, “representing county government

under the laws of the State of Indiana,” that reads in pertinent part as follows: 2


                   WHEREAS each year numerous property tax deductions
                   have been and are being claimed on real estate in Lake
                   County, Indiana; and,

                   WHEREAS, legitimate questions exist in regard to the
                   propriety of a number of the claimed deductions now and
                   in past years; and,

                   WHEREAS, there is a need to examine each of these
                   deductions to determine their propriety; and[,]

                   WHEREAS, if a legitimate issue as to said propriety
                   exists, then there is a need to identify the claimant of said
                   deduction and the amount of taxes that are asserted to be
                   due and owing to the County as a result of the improper
                   deduction; and,

                   WHEREAS, there is a further need to collect the amount
                   of taxes asserted to have been improperly collected; and,

                   WHEREAS, DSG desires to perform the services
                   necessary to determine the propriety of said deductions,
                   the identity of the persons having claimed said deductions,
                   the amount of taxes owing to the County as a result
                   therein, and to make collection of said amounts.

                   NOW, THEREFORE, in consideration of the promises
                   contained herein, and other good and valuable



2
    We have replaced all references to “Contractor” with “DSG.”


Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020               Page 3 of 26
                 consideration, the parties agree as follows:

                 1. Nature and Scope of Services:


                 a) DSG shall review all tax deductions claimed against the
                 assessed value of real property in Lake County, Indiana for the
                 past ten (10) years. DSG shall determine, based upon
                 reasonable legal interpretation, the propriety of said
                 deductions. In all instances where DSG is of the opinion
                 that there is a legitimate basis to challenge the propriety of
                 said deductions, DSG shall ascertain the identity of the
                 person or persons claiming said deduction, the claimed
                 amount of monies due and owing to the County as a result
                 of said deductions, and shall proceed to seek collection of
                 said amounts by all legal means available, including
                 litigation through the lower court level.

                 DSG shall maintain a list of said claims, including
                 amounts asserted, and provide copies to the Lake County
                 Auditor and the Commissioners’ Attorney.

                 ….


                 2. Cooperation:

                 The County agrees that all county offices, officers,
                 departments, department heads, employees, agents,
                 servants and contractors shall cooperate with DSG in
                 regard to its services under this contract and shall provide
                 all pertinent and relative [sic] documents, data and
                 information, whether in electronic format or otherwise,
                 and expedite DSG’s collection efforts herein.

                 3. Compensation:



Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020            Page 4 of 26
                       DSG shall be compensated for its services on a
                       contingency basis only. DSG’s compensation shall be
                       twenty-five percent (25%) of any amount of monies
                       received by the County on claims identified and listed by
                       DSG and submitted to the Lake County Auditor and
                       Commissioners’ Attorney.

                       ….

                       5. Terms of Agreement:

                       This contract shall be for a term commencing on the
                       effective date herein and expiring the 31st day of
                       December, 2011.

                       6. Primary Contract [sic]:

                       Lake County designates the Lake County Auditor and the
                       Commissioners’ Attorney as the primary contacts with
                       DSG. Lake County may change its primary contact at
                       anytime [sic] by giving written notice to DSG.


      Appellant’s App. Vol. 6 at 33-35 (italicized emphasis added; underlining

      omitted). The contract was signed by DSG’s managing member, David Gilyan,

      three Commissioners, and Lake County Auditor Peggy Katona. Each year

      from 2011 to 2015, a renewal agreement was executed to modify article 5 of the

      contract to extend its term to December 31 of the following year.


[4]   On September 20, 2010, Lake County Auditor’s Office finance director Michael

      Wieser sent an email to Tammy White of the Indiana State Board of Accounts

      asking, “Can we ‘back tax’ for more than three years?” Appellant’s App. Vol. 5



      Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020         Page 5 of 26
      at 129. The record before us does not indicate whether White replied to

      Wieser.


[5]   On October 14, 2010, Indiana Department of Local Government Finance

      (DLGF) 3 general counsel Micah Vincent sent an email to Wieser, with a copy

      to White, that reads in relevant part,


                 For a number of years, the DLGF has taken the position that the
                 three-year limitations period in IC 6-1.1-9-4 applies to the
                 removal of ineligible deductions. A deduction results in a change
                 to the assessed value of the property. This is clear from the text
                 of the deductions chapter: “For each year that a deduction from
                 the assessed value of tangible property[ 4] is allowed, the assessed
                 value remaining after the deduction is the basis for taxation of the
                 property.” Ind. Code 6-1.1-12-0.5. Because an improperly
                 received deduction results in an undervaluing of the property for
                 taxation, IC 6-1.1-9-4 can be said to apply to and limit the period
                 for retroactively adjusting the assessed value to compensate for
                 an ineligible homestead deduction.

                 For a number of reasons, the DLGF does not believe that the ten-
                 year limitations period in IC 6-1.1-22-10 (or “Collection Statute”)
                 applies to the removal of an ineligible homestead deduction.


      Id. at 131.




      3
          We have replaced all references to the Department with “DLGF” in various documents quoted below.
      4
       Indiana Code Section 6-1.1-1-19 defines “tangible property” for purposes of Chapter 6-1.1-1 as both “real
      property and personal property[.]”

      Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                            Page 6 of 26
[6]   We pause here to note that Indiana Code Section 6-1.1-9-4(a) provides, “Real

      property may be assessed, or its assessed value increased, for a prior year under

      this chapter only if the notice required by section 1 of this chapter[ 5] is given

      within three (3) years after the assessment date for that prior year.” And

      Indiana Code Section 6-1.1-22-10 provides,


                 (a) A person who is liable for property taxes under IC 6-1.1-2-4 is
                 personally liable for the taxes and all penalties, cost [sic], and
                 collection expenses, including reasonable attorney’s fees and
                 court costs, resulting from late payment of the taxes.

                 (b) A person’s liability under this section may be enforced by any
                 legal remedy, including a civil lawsuit instituted by a county
                 treasurer or a county executive to collect delinquent taxes. One
                 (1) action may be initiated to collect all taxes, penalties, cost, and
                 collection expenses levied against a person in the same county for
                 one (1) or more years. However, an action may not be initiated
                 to enforce the collection of taxes after ten (10) years from the first
                 Monday in May of the year in which the taxes first became due.
                 An action initiated within the ten (10) year period may be
                 prosecuted to termination.


[7]   Vincent’s email continued,




      5
          At that time, Indiana Code Section 6-1.1-9-1 provided,
               If a township assessor (if any), county assessor, or county property tax assessment board of
               appeals believes that any taxable tangible property has been omitted from or undervalued on the
               assessment rolls or the tax duplicate for any year or years, the official or board shall give written
               notice under IC 6-1.1-3-20 or IC 6-1.1-4-22 of the assessment or increase in assessment. The
               notice shall contain a general description of the property and a statement describing the
               taxpayer’s right to a review with the county property tax assessment board of appeals under IC
               6-1.1-15-1.

      Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                                    Page 7 of 26
              First, as our Supreme Court has explained, it is just as important
              to recognize what a statute doesn’t say as it is to recognize what
              it does say. Based on the text of the Collection Statute, this ten-
              year period applies to tax liability that has already been imposed
              by issuance of the tax bill, remains uncollected, and is
              delinquent. It does not, by its express terms, apply to liability
              that could have been imposed had all applicable assessment and
              deduction rules been observed at the time the liability was
              calculated. The Collection Statute makes no reference to
              deductions, credits, homesteads, or changes to assessed value.

              Second, the Collection Statute establishes a ten-year limitations
              period “to collect delinquent taxes.” No action may be initiated
              “to enforce the collection of taxes after ten (10) years from the
              first Monday in May of the year in which the taxes first became
              due.” IC 6-1.1-22-10(b). In other words, the limitations period
              starts running when the taxes first become due, that is, when the
              liability is officially imposed in the form of a tax bill. The tax bill
              notifies the person not just that liability has been imposed for that
              assessment year, but also the extent of that liability.

              Third, nothing in the Collection Statute indicates that liability,
              once imposed, can be re-imposed in a different amount after re-
              determination of all assessment and deduction factors up to ten
              years later. The length of the period itself would indicate that a
              known, fixed, imposed, and billed tax liability is intended. The
              longer the limitations period for re-opening and re-imposing
              liability, the greater the risk of error from the passage of time.
              (Of course, fixed liability is subject to penalty and collections
              costs that accrue.)


      Appellant’s App. Vol. 5 at 131 (citations omitted).


[8]   On May 27, 2012, DLGF Commissioner Brian Bailey sent an email to Gilyan

      that reads in pertinent part,


      Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020          Page 8 of 26
               DLGF’s position expressed in the October 14, 2010 e-mail from
               Micah Vincent to Mike Weiser [sic] stands. Please note that Mr.
               Vincent’s October 14, 2010 e-mail copied Tammy White of the
               State Board of Accounts. She supervises counties. It’s my
               understanding that State Board of Accounts also takes the
               position that the limitations period for penalizing homestead
               ineligibility may not exceed three years. Lake County officials
               and their advisors and vendors may want to keep that in mind as
               they consider both the lawfulness and possible repercussions of
               actions informed by your counsel.


      Appellant’s App. Vol. 6 at 44.


[9]   On June 5, 2012, Katona’s counsel Randy Wyllie wrote a letter to Gilyan that

      reads,


               Pursuant to our May 31, 2012 office conference with yourself
               and Jim Hughes [chairman of SRI, Inc., which assisted DSG in
               providing services under the contract], please be advised that we
               met with our client, Lake County Auditor Peggy Katona on June
               5, 2012, to review the tax collection issues for property owners
               who have obtained improper homestead deductions.

               Ms. Katona has advised that she would like our law firm to begin
               the process to obtain an Indiana Attorney General’s opinion
               regarding the dispute as to which limitation period controls in
               these improper homestead deduction situations. As you know,
               the dispute is between either the ten (10) year limitation period
               outlined in your recent memorandum of law or the three (3) year
               limitation period espoused by the DLGF in its various
               correspondence to the Lake County Auditor’s Office.

               In addition, given this uncertainty in the law, Ms. Katona has
               advised us to instruct you that all new collection attempts made
               from this date forward by yourself and/or [DSG] shall be based

      Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020        Page 9 of 26
               upon the three (3) year limitation period only and not the ten (10)
               year limitation period. Please ensure that all future collection
               efforts reflect this current position of the Lake County Auditor.
               Obviously, in the event that the Indiana Attorney General’s
               anticipated written opinion agrees with your position, as outlined
               in your memorandum of law, the ten (10) year limitation period
               will be utilized from that date forward. We will keep you posted
               regarding the Attorney General’s opinion.


       Appellant’s App. Vol. 5 at 104 (underlining omitted). As indicated below, the

       record suggests that the attorney general may have issued such an opinion, but

       it does not appear in the record before us.


[10]   On August 21, 2012, the Commissioners’ counsel, John Dull, wrote a letter to

       Bailey, Katona, and DLGF general counsel Cathy Wolter expressing his

       disagreement with Vincent’s position and opining that the ten-year limitation

       period applies. On September 17, 2012, Wolter wrote a letter to Dull that reads

       in pertinent part,


               The DLGF respects your duty to advise your clients and cannot
               interfere with that duty. Pursuant to IC 6-1.1-35-1, however, it is
               the duty of the DLGF to interpret the property tax laws of this
               state.[ 6] The legal conclusions stated in your Opinion are
               contrary to the DLGF’s interpretation of the statutes related to
               the legal consequence of a determination of ineligibility for a
               standard homestead deduction.




       6
         Indiana Code Section 6-1.1-35-1 provides that the DLGF shall, among other things, “interpret the property
       tax laws of this state” and “instruct property tax officials about their taxation and assessment duties[.]”



       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                          Page 10 of 26
       Appellant’s App. Vol. 2 at 109. Wolter reaffirmed and incorporated Vincent’s

       opinion and noted that


               prior to 2009 there was no mechanism within the homestead
               deduction-homestead credit statutes that provided for collection
               of an ineligible homestead deduction or credit. Because applying
               an ineligible homestead deduction results in an undervaluing of
               the property, the three year limitations period in IC 6-1.1-9-4
               applies for such properties prior to July 1, 2009.

               IC 6-1.1-22-10, on the other hand, establishes a ten-year
               limitations period to collect “delinquent taxes.” The ten year
               period enunciated in that statute commences when the taxes first
               become due. A tax bill is simply an elaborate form of notice to
               the taxpayer of his tax liability, the derivation of the total, and
               the payment due date. Under IC 6-1.1-2-4, the owner of any real
               property on the assessment date of a year is liable for the taxes
               imposed that year on the property. The imposition of taxes is
               evidenced by the tax bill. Under IC 6-1.1-22-10, a taxpayer is not
               liable for taxes that were not imposed.


       Id. Wolter then expounded on Indiana Code Section 6-1.1-36-17 and

       ultimately concluded that because the statute “was not in existence prior to July

       1, 2009 and was not made retroactive, the language of that statute cannot be

       used by auditors to attempt collection for homestead deductions they believe to

       have been ineligible prior to July 1, 2009. Going forward, the statute speaks for

       itself.” Id. at 110.


[11]   On November 21, 2012, Gilyan, two Commissioners, and Katona signed a

       renewal agreement that reads in relevant part as follows:



       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020     Page 11 of 26
                NOW, THEREFORE, in consideration of the promises
                contained herein, and other good and valuable consideration, the
                parties agree as follows:

                1. Nature and Scope of Services: Terms of agreement shall be
                modified as follows:

                DSG shall review all tax deductions claimed against the assessed
                value of real property in Lake County, Indiana for the past three
                (3) years.[ 7]

                Article 5. Terms of Agreement, shall be modified as follows:
                This contract shall be for a term commencing on the effective
                date herein and expiring on the 31st day of December 2013.

                No other modifications except as those set out herein shall be
                effective and all other terms of the agreement shall remain in
                force and effect as originally written.


       Appellant’s App. Vol. 6 at 40 (underlining omitted).


[12]   Petalas became Lake County Auditor in January 2015. In March 2015, Gilyan

       sent Petalas an email stating, “I am currently following the 2009 ‘look back,’

       but vehemently disagree.” Appellant’s App. Vol. 6 at 61. Petalas replied,


                I am inclined to go along with the DLGF ruling that allows us to
                go back to the year 2009.… I would need to get some type of
                memorandum from them similar to what they sent with the 2009




       7
         This is the only renewal agreement that contains this provision. The County does not specifically argue that
       it was incorporated into future agreements as a matter of law.

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                            Page 12 of 26
               opinion that states they do not have a problem with us going
               back 10 years.


       Id. at 59. Gilyan responded, “I will not cause you a problem with [DLGF] in

       regard to the 10 year look back. I assure you that I will make no move in that

       regard without fully reviewing it with you beforehand.” Id.


[13]   In December 2015, Dull sent Petalas and Gilyan an email stating, “I previously

       wrote a legal opinion regarding the statute of limitation on homestead tax

       deduction recovery. My opinion was overruled by the Attorney General. As I

       recall the Attorney General said you can go back 2 years, however, through

       some negotiation, that may have been extended to 3 years although that

       position is simply gratis via the DLGF.” Id. at 65. Dull cautioned, “Through

       the rumor mill, the Commissioners are hearing that the Auditor will go back 10

       years. You better get a definitive ruling from the Attorney General before you

       do that.” Id.


[14]   Petalas had authorized DSG to pursue collection of certain improper mortgage

       deductions, but in March 2015 he ordered an immediate freeze on those

       collections. In September 2016, Wieser sent an email to Dull stating that under

       Indiana law, only the Auditor can determine whether a mortgage deduction is

       improper, and the Commissioners could not contract away that statutory

       authority without the Auditor’s consent. A draft renewal agreement for 2017

       was signed by Gilyan and two Commissioners and was set for ratification on

       the Commissioners’ January 2017 agenda, but Petalas and Wyllie allegedly

       caused it to be tabled.
       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020   Page 13 of 26
[15]   In November 2017, DSG filed a complaint against the County and Petalas in

       both his individual and official capacities, alleging that the County breached its

       contract with DSG by limiting DSG’s review of property tax records and

       collection of improper deductions to three years instead of ten years, thus

       causing “significant pecuniary losses” to DSG. Appellant’s App. Vol. 2 at 26.

       DSG made a similar allegation against Petalas. DSG further alleged Petalas

       intentionally interfered with DSG’s business and contractual relationships with

       the County.


[16]   Appellees filed a motion to dismiss DSG’s complaint for failure to state a claim

       pursuant to Indiana Trial Rule 12(B)(6), to be treated as a motion for summary

       judgment pursuant to Trial Rule 56. 8 DSG filed a response and designated

       evidence in opposition to Appellees’ motion. After a hearing, the trial court

       denied Appellees’ motion in part as to the County, finding a genuine issue of

       material fact regarding the lookback period for improper homestead deductions;

       the court also granted the motion in part as to the County, finding that it had no

       authority to contract with DSG to pursue collection of improper mortgage

       deductions. The court entered summary judgment for Petalas on all of DSG’s

       claims.




       8
         See Ind. Trial Rule 12(B) (“If, on a motion … to dismiss for failure of the pleading to state a claim upon
       which relief can be granted, matters outside the pleading are presented to and not excluded by the court, the
       motion shall be treated as one for summary judgment and disposed of as provided in Rule 56. In such case,
       all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by
       Rule 56.”).

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                             Page 14 of 26
[17]   DSG filed a motion for partial summary judgment as to the lookback period for

       improper deductions. The County filed a response and designated evidence in

       opposition to the motion. After a hearing, the trial court denied DSG’s motion,

       again finding a genuine issue of material fact regarding the lookback period.


[18]   The County filed a second motion for summary judgment, which it

       supplemented to raise the issue of subject matter jurisdiction. DSG filed a

       response and designated evidence in opposition. In January 2020, after a

       hearing, the trial court issued a final appealable order granting the County’s

       summary judgment motion on the basis that the court lacked subject matter

       jurisdiction to decide the case because it “clearly ‘arises under’ the tax laws of

       Indiana.” Appealed Order at 8. DSG now appeals. Additional facts will be

       provided as necessary.


                                       Discussion and Decision

           Section 1 – DSG has failed to establish that the trial court
                erred in granting summary judgment for Petalas.
[19]   We first address DSG’s argument that the trial court erred in granting summary

       judgment for Petalas on its claims for breach of contract and intentional

       interference with its business and contractual relationships. “The purpose of

       summary judgment is to terminate litigation about which there can be no

       factual dispute and which can be determined as a matter of law.” Meridian Title

       Corp. v. Gainer Grp., LLC, 946 N.E.2d 634, 636 (Ind. Ct. App. 2011), trans.

       denied. Our standard of review of a summary judgment ruling is identical to the


       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020      Page 15 of 26
       trial court’s: whether a genuine issue of material fact exists and whether the

       moving party is entitled to judgment as a matter of law. Id. at 636-37.

       “Appellate review of a summary judgment motion is limited to those materials

       designated to the trial court. All facts and reasonable inferences drawn from

       those facts are construed in favor of the nonmovant.” Id. at 637 (citation

       omitted). “To prevail on a motion for summary judgment, a party must

       demonstrate that the undisputed material facts negate at least one element of

       the other party’s claim.” Didion v. Auto-Owners Ins. Co., 999 N.E.2d 108, 111

       (Ind. Ct. App. 2013). “Once the moving party has met this burden with a

       prima facie showing, the burden shifts to the nonmoving party to establish that

       a genuine issue does in fact exist.” Id. The trial court is not required to enter

       findings and conclusions, and we may affirm a grant of summary judgment on

       any theory supported by the designated materials. Trustcorp Mortg. Co. v. Metro

       Mortg. Co., 867 N.E.2d 203, 211-12 (Ind. Ct. App. 2007). “The party appealing

       the summary judgment bears the burden of persuading us that the trial court

       erred.” Didion, 999 N.E.2d at 111-12. 9


[20]   Regarding DSG’s breach-of-contract claim, we agree with Petalas that

       summary judgment was proper because he was not a party, in any capacity, to




       9
        We reject DSG’s attempt to incorporate “by reference its arguments made in [its] amended response to the
       motion for summary judgment and motion to reconsider[.]” Appellant’s Br. at 22. Indiana Appellate Rule
       46(A)(8) provides that the argument section of an appellant’s brief “shall contain the appellant’s contentions
       why the trial court … committed reversible error”; DSG “may not evade this requirement by referring us to
       arguments found in a brief filed at some earlier point.” Dave’s Excavating, Inc. v. City of New Castle, 959 N.E.2d
       369, 376 (Ind. Ct. App. 2012), trans. denied.”

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                                Page 16 of 26
       any contract with DSG. In fact, DSG admitted as much in paragraph 42 of its

       complaint. See Appellant’s App. Vol. 2 at 31 (“On August 10, 2016, John Dull

       advised [DSG] that henceforth all questions on the Contract must go to

       Defendant Petalas and his attorney Randy Wyllie in spite of the fact that

       Defendant Petalas was not a party to the Contract.”). The contract specifically

       states that it is between DSG and the Commissioners; the Auditor is named as

       the County’s primary contact with DSG but is not named as a party anywhere

       in the document. Petalas may have signed the renewal agreement for 2016, and

       his predecessor Katona may have signed the original contract and prior renewal

       agreements, but DSG cites no authority for the proposition that one who

       merely signs a contract is a party to the contract as a matter of law.


[21]   As for the intentional interference claims, DSG has failed to make a cogent

       argument that the trial court erred in granting summary judgment for Petalas.

       Indiana Appellate Rule 46(A)(8)(a) provides that the argument section of an

       appellant’s brief “must contain the contentions of the appellant on the issues

       presented, supported by cogent reasoning. Each contention must be supported

       by citations to the authorities, statutes, and the Appendix or parts of the Record

       on Appeal relied on[.]” DSG fails to mention, or cite any cases regarding, the

       essential elements of an intentional interference claim, which is a fatal error in

       attempting to overturn a summary judgment on such claims. 10 Aside from a




       10
         Moreover, DSG has failed to include pinpoint citations for many of the cases that it does cite in its brief, in
       contravention of Indiana Appellate Rule 22 and the current edition of the Bluebook, to which that rule refers.


       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                               Page 17 of 26
       bald assertion of error, DSG makes only two contentions: (1) that the trial

       court gave no explanation for its ruling, which it was not required to give; and

       (2) that “DSG had appropriate contracts with the proper county executive to

       collect the taxes that were due from improper deductions[,]” Appellant’s Br. at

       21, which, even if true, begs the question of whether a genuine issue of material

       fact exists regarding Petalas’s alleged interference with those contracts. “Mere

       conclusory arguments do not discharge the appellant’s burden of establishing

       reversible error.” Pope v. Wabash Valley Human Servs., Inc., 500 N.E.2d 209, 213

       (Ind. Ct. App. 1986). Accordingly, we affirm the trial court’s entry of summary

       judgment for Petalas. 11


              Section 2 – DSG’s claims against the County should be
                 dismissed for lack of subject matter jurisdiction.
[22]   We now address DSG’s contention that the trial court erred in granting

       summary judgment for the County on the basis that it lacked subject matter

       jurisdiction to decide the case. We agree with DSG that the trial court erred in

       granting summary judgment, but only because we agree with the trial court’s

       determination that it lacked subject matter jurisdiction, and “summary

       judgment may not be rendered by a court which itself lacks subject matter




       On review, we will not search through the authorities cited by a party to try to find legal support for its
       position. Reed Sign Serv., Inc. v. Reid, 755 N.E.2d 690, 695 n.4 (Ind. Ct. App. 2001), on reh’g, 760 N.E.2d
       1102, trans. denied (2002).
       11
          Given our resolution of this issue, we need not address DSG’s argument that the trial court erred in not
       allowing it to conduct discovery before responding to Appellees’ summary judgment motion, other than to
       note that DSG has failed to allege or establish any resulting prejudice.

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                              Page 18 of 26
       jurisdiction.” Perry v. Stitzer Buick GMC, Inc., 637 N.E.2d 1282, 1286 (Ind.

       1994).


[23]   “Subject matter jurisdiction is the power of the court to hear and decide a

       particular class of cases.” Wayne Twp. v. Ind. Dep’t of Local Gov’t Fin., 865

       N.E.2d 625, 627 (Ind. Ct. App. 2007), on reh’g, 869 N.E.2d 531, trans. denied.

       “A trial court must possess subject matter jurisdiction in order to enter a valid

       judgment in a case. The absence of subject matter jurisdiction cannot be

       waived, and it renders a judgment void.” Id. (citation omitted). Parties cannot

       confer subject matter jurisdiction on a court by consent or agreement; such

       jurisdiction can be conferred only by the Indiana Constitution or a statute. Id.

       “Where, as here, the facts before the trial court are not in dispute, the question

       of subject matter jurisdiction is one of law and we review the trial court’s ruling

       de novo.” Robinson v. Ind. Dep’t of Local Gov’t Fin., 99 N.E.3d 684, 688 (Ind. Ct.

       App. 2018), trans. denied.


[24]   DSG observes that all standard superior courts, such as the trial court in this

       case, have “original and concurrent jurisdiction in all civil cases” pursuant to

       Indiana Code Section 33-29-1-1.5(1), and that its breach-of-contract case against

       the County is a civil case. But DSG’s case is premised on its contention that the

       lookback period for improper homestead deductions is ten years as provided in

       the original contract, as opposed to the three-year period espoused by the

       DLGF and ultimately adopted by the County. The County argues, and we

       agree, that the Indiana Tax Court has exclusive jurisdiction over the subject

       matter of this dispute.

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020      Page 19 of 26
[25]   “In an effort to channel tax disputes to a specialized tribunal, the Indiana

       Legislature created the Tax Court in 1986.” Wayne Twp., 865 N.E.2d at 628

       (quoting State v. Sproles, 672 N.E.2d 1353, 1356 (Ind. 1996)). “The recognized

       policy underlying creation of the Tax Court was to consolidate tax-related

       litigation in one court of expertise.” Id. “The Legislature intended that all

       challenges to the tax laws—regardless of the legal theory relied on—be tried in

       the Tax Court.” Id. (quoting Sproles, 672 N.E.2d at 1357).


[26]   Indiana Code Section 33-26-3-1 provides that the Tax Court “is a court of

       limited jurisdiction” that “has exclusive jurisdiction over any case that arises

       under the tax laws of Indiana and that is an initial appeal of a final

       determination made by: (1) the department of state revenue with respect to a

       listed tax (as defined in IC 6-8.1-1-1); or (2) the Indiana board of tax review.”

       Pursuant to Indiana Code Section 33-26-3-2, the Tax Court also has “any other

       jurisdiction conferred by statute[.]” “For purposes of exclusive Tax Court

       jurisdiction, a case ‘arises under’ the tax laws if: 1) an Indiana tax statute

       creates the right of action; or 2) the case principally involves collection of a tax

       or defenses to that collection.” Wayne Twp., 865 N.E.2d at 628. “A ‘final

       determination’ for purposes of Tax Court jurisdiction is an order that

       determines the rights of, or imposes obligations on, the parties as a

       consummation of the administrative process.” Id.


[27]   “This ‘final determination’ requirement essentially amounts to the principle,

       basic to all administrative law, that a party seeking judicial relief from agency

       action generally must first establish that all administrative remedies have been

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020       Page 20 of 26
       exhausted.” Id. “[A] party cannot circumvent the ‘final determination’

       requirement basis for the Tax Court’s exclusive jurisdiction over tax appeals by

       filing an action in a trial court.” Id. “Failure to exhaust administrative

       remedies is a defect in subject matter jurisdiction.” Id. (quoting State ex rel. Att’y

       Gen. v. Lake Sup. Ct., 820 N.E.2d 1240, 1247 (Ind. 2005), cert. denied).


               Thus, the lack of a “final determination” by a tax-related agency,
               which is equivalent to a failure to exhaust administrative
               remedies, only acts to deprive the Tax Court of subject matter
               jurisdiction to consider the case; it does not mean that a trial
               court, therefore, has subject matter jurisdiction to consider the
               merits of the case. Such a result would frustrate both the
               exhaustion of remedies requirement and the clear legislative
               intent that the Tax Court should consider all tax-related judicial
               appeals.


       Id. at 628-29 (footnote omitted).


[28]   DSG first contends that dismissal for lack of subject matter jurisdiction is

       inappropriate because this case does not arise under the tax laws for purposes of

       Indiana Code Section 33-26-3-1. “Our supreme court has interpreted the ‘arises

       under’ language broadly to include ‘any case challenging the collection of a tax

       or assessment … whether the challenge is premised on constitutional, statutory,

       or other grounds.’” Robinson, 99 N.E.3d at 689 (quoting State ex rel. Zoeller v.

       Aisin USA Mfg., Inc., 946 N.E.2d 1148, 1153 (Ind. 2011)). Here, DSG’s breach-

       of-contract case rests on its theory that the County wrongly limited DSG’s

       collection of improper property tax deductions to three years (per Indiana Code

       Section 6-1.1-9-4) instead of ten years (per Indiana Code Section 6-1.1-22-10

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020       Page 21 of 26
       and the parties’ contract). 12 Thus, we readily conclude that this case arises

       under Indiana’s tax laws. See D.A.Y. Invs. LLC v. Lake Cty., 106 N.E.3d 500,

       505-06 (Ind. Ct. App. 2018) (affirming dismissal of breach-of-contract case for

       lack of subject matter jurisdiction, where alleged breach was county defendants’

       incorrect and excessive assessment or collection of property taxes), trans.

       denied. 13


[29]   DSG also contends that dismissal is inappropriate because the DLGF is not one

       of the entities mentioned in Indiana Code Section 33-26-3-1. In Wayne

       Township, this Court noted that the DLGF’s absence from Indiana Code

       Section 33-26-3-1 is not dispositive, because when the legislature created the

       DLGF in 2002, it enacted a public law stating that the Tax Court has “exclusive

       jurisdiction over any case that arises under” Indiana’s tax laws and that is an

       initial appeal of a final determination made by the DLGF if (1) the Tax Court

       would have had jurisdiction over the case if the appeal had been initiated before

       January 1, 2002; and (2) the enactment did not provide that the final

       determination was subject to appeal to the Board of Tax Review. 865 N.E.2d

       at 629 (quoting Ind. Pub. Law 198-2001 § 116).




       12
          We note that DSG specifically agreed to a three-year limitation period in the November 2012 renewal
       agreement. We also note, as does the County, that a statutory limitation period may not be extended by
       contract. See Olcott Int’l & Co. v. Micro Data Base Systs., Inc., 793 N.E.2d 1063, 1074 (Ind. Ct. App. 2003) (“It is
       a well settled rule of contract law that the parties to an agreement cannot enforce terms which contravene
       statutory law.”) (quoting Meehan v. Meehan, 425 N.E.2d 157, 160 (Ind. 1981)), trans. denied.
       13
          DSG’s reliance on Hutcherson v. Ward, 2 N.E.3d 138 (Ind. Tax Ct. 2013), is misplaced because the statutory
       limitation issue in that case arose under Indiana’s tax laws in an appeal from the Board of Tax Review and
       therefore was decided by the Tax Court.

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                                 Page 22 of 26
[30]   The Wayne Township court further observed that, “following the creation of the

       DLGF, the Tax Court enacted rules referring to it,” id., including Tax Court

       Rule 2(B), which at that time provided, “An original tax appeal is an action that

       arises under the tax laws of the State of Indiana by which an initial judicial

       appeal of a final determination of the Department of State Revenue, the Indiana

       Board of Tax Review, or the Department of Local Government Finance is

       sought.” Id. The court noted that the Tax Court did not amend the rule after a

       2004 recodification of Indiana Code Title 33 and stated, “Clearly, the Tax

       Court has believed and still believes that it has exclusive jurisdiction to consider

       appeals from final determinations of the DLGF, at least where an initial appeal

       to the Board of Tax Review is not available by statute.” Id. at 630. Tax Court

       Rule 2 remains substantially similar today, 14 and DSG cites nothing to suggest

       that the Tax Court’s belief regarding the extent of its jurisdiction is

       unreasonable.


[31]   DSG further asserts that the DLGF has not made a final determination in this

       case, but that too is not dispositive. “For purposes of Tax Court jurisdiction, a

       final determination is an order that determines the rights of, or imposes

       obligations on, the parties as a consummation of the administrative process.”

       Robinson, 99 N.E.3d at 690. As the Wayne Township court clarified in its




       14
         See Ind. Tax Court Rule 2 (“In the Indiana Tax Court, the forms of civil action include: (A) an original tax
       appeal arising under the tax laws of the State of Indiana by which an initial judicial appeal of a final
       determination of the Department of State Revenue, the Indiana Board of Tax Review, or the Department of
       Local Government Finance is sought, and (B) any other action for which jurisdiction in the Tax Court is
       conferred by statute.”).

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                            Page 23 of 26
       opinion on rehearing, “general jurisdiction courts have no jurisdiction over

       determinations of the DLGF, either final or non-final determinations.” 869

       N.E.2d at 533. “Thus, whether or not there is a ‘final determination’ here by

       the DLGF, this case does not belong in a court of general jurisdiction. It might

       not belong in the Tax Court, either, if there is not a ‘final determination.’” Id.


[32]   At an August 2019 status conference in this case, a deputy attorney general

       representing the DLGF stated that the DLGF’s opinion is not a final

       determination and could be appealed to the Board of Tax Review. See Tr. Vol.

       2 at 157 (“It’s an informative e-mail that’s informative but it’s certainly not

       binding on any party. Either DSG or the County could have taken this to the

       Indiana Board of Tax Review or to the Indiana tax court.”). Neither DSG nor

       the County has shed further light on this statement, and we need not unpack it

       here except to say that regardless of whether the DLGF’s opinion is a final

       determination or whether it must be appealed to the Board of Tax Review, this

       case does not belong in a court of general jurisdiction. 15 Given the

       jurisdictional complexities presented in this case, as well as in Wayne Township




       15
            In Wayne Township, this Court noted,

                A court of general jurisdiction would have jurisdiction, to the exclusion of the Tax Court, to the
                extent of entering a mandamus order directing a tax-related agency to act where it has failed to
                do so, that is, where the failure to act has prevented the entry of a “final determination” by the
                agency. See State Bd. of Tax Comm’rs v. Mixmill Mfg. Co., 702 N.E.2d 701, 706 (Ind. 1998). That
                jurisdiction, however, would not extend to directing “any portended result of that action.” Id. at
                704. That is, if there is not a final determination neither the Tax Court nor a court of general
                jurisdiction could consider the merits of a case; the general jurisdiction court, however, could
                compel the agency to act and enter a final determination, the merits of which would then be
                reviewed by the Tax Court.
       865 N.E.2d at 629 n.1.

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                               Page 24 of 26
       and Robinson, and in the interest of judicial economy, our legislature and

       supreme court may wish to consider authorizing trial courts to certify questions

       arising under Indiana’s tax laws to the Tax Court in certain circumstances,

       similar to the procedure by which federal courts may certify questions of state

       law to our supreme court pursuant to Indiana Appellate Rule 64. Because the

       trial court here lacked subject matter jurisdiction, it could not render summary

       judgment for the County; accordingly, we reverse and remand with instructions

       to dismiss DSG’s claims against the County for lack of subject matter

       jurisdiction. 16


             Section 3 – The trial court did not err in denying DSG’s
                      motion for partial summary judgment.
[33]   DSG also argues that the trial court erred in denying its motion for partial

       summary judgment as to the lookback period for improper deductions. Because

       we hold that this issue is exclusively within the Tax Court’s subject matter

       jurisdiction, we affirm that ruling.


[34]   Affirmed in part, reversed in part, and remanded.




       16
          We need not address DSG’s arguments regarding venue and Trial Rules 21 and 75, which are irrelevant to
       the jurisdictional issues in this case. See Hootman v. Fin. Ctr. Fed. Credit Union, 462 N.E.2d 1064, 1066 n.7
       (Ind. Ct. App. 1984) (distinguishing jurisdiction, “which involves the court’s ability to hear a particular group
       of cases,” from venue, “which connotes the proper situs for the trial of the action”). Also, we do not address
       DSG’s claim against the County regarding the collection of improper mortgage deductions because DSG has
       failed to provide cogent argument on the issue. See Weaver v. Niederkorn, 9 N.E.3d 220, 223 (Ind. Ct. App.
       2014) (failure to present cogent argument results in waiver of issue).

       Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020                               Page 25 of 26
Robb, J., and Brown, J., concur.




Court of Appeals of Indiana | Opinion 20A-PL-370| September 18, 2020   Page 26 of 26